Citation Nr: 0840465	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  08-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include emphysema, as due to asbestos exposure.

2.  Entitlement to a higher initial evaluation for 
hemorrhoids, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and son-in-law



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
personal hearing was held before the undersigned Acting 
Veterans Law Judge in August 2008.  

The veteran submitted additional pertinent evidence to the 
Board in August and September 2008.  As he has waived RO 
review of this evidence, it will be reviewed by the Board in 
the first instance.  38 C.F.R. § 20.1304(c) (2008).

The Board notes that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows the veteran's current lung 
disorder, to include emphysema, is not an asbestos-related 
disease and that this disorder did not manifest during 
service.
 
2.  The veteran's external hemorrhoids are characterized by 
flare-ups every three to four weeks that last one to two days 
and that can include bleeding.



CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007). 

2.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2007 and March 2008 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  The appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2007 rating 
decision, February 2008 SOC, and June 2008 SOC explained the 
basis for the RO's action, and the SOCs provided him with 
additional 60-day periods to submit more evidence.  The 
veteran submitted additional pertinent evidence directly to 
the Board in August and September 2008.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the September 2007 and March 
2008 letters which VA sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  There is no specific 
statute or regulation pertaining to asbestos-related claims.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he was exposed to asbestos while 
stationed on board multiple vessels during his service in the 
U.S. Navy, which resulted in his currently diagnosed lung 
disorder.  In his December 2007 Notice of Disagreement the 
veteran wrote that asbestos was used as insulation for 
heating and other service pipes on his ship.  

Service treatment records are negative for treatment of a 
lung disorder.  All chest X-rays were negative, including the 
chest X-ray study conducted at the November 1945 separation 
examination.  The record does not show that the veteran has 
had any significant post-service exposure to asbestos.

Post-service medical records reflect that the veteran 
currently has chronic obstructive pulmonary disease (COPD) 
and emphysema, and his VA medical records reflect treatment 
for these conditions.  The veteran's VA treatment records 
reflect that he has a history of tobacco use, and that he 
reported that he quit using tobacco many years ago.  A 
January 2005 VA outpatient treatment record indicates that a 
chest X-ray study showed emphysema.  A July 2007 chest X-ray 
study showed COPD with components of emphysema and chronic 
bronchitis.

The veteran's military records show that he served aboard the 
USS Cabot and that he was a pharmacist's mate and a hospital 
corpsman, occupations which have been found to have minimal 
exposure to asbestos.  It is possible that the veteran was 
exposed to asbestos during his service on the USS Cabot 
during World War II.  However, there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having been aboard a ship.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  Even if the veteran was exposed to 
asbestos during service, the medical evidence of record does 
not show that he has an asbestos-related lung disease.  The 
veteran's current lung disorder was first diagnosed many 
years after service, and there is no medical evidence 
demonstrating that the current lung disorder was caused by 
in-service exposure to asbestos, or to any incident of 
service.  None of the competent medical evidence suggests any 
relationship between the veteran's current pulmonary 
condition and his active service many years earlier.  

G.T., the veteran's son, wrote in August 2008 that he 
recalled that when he played softball with the veteran while 
growing up, the veteran would become short of breath.  In 
addition, the veteran would clear his throat and spit, which 
he now does more frequently.  G.T. also recalled stories that 
the veteran told of the living conditions aboard the ships he 
served on in the Navy, including the pipes overhead that the 
veteran slept near and swung from.  T.T., another of the 
veteran's sons, wrote in August 2008 that when he was a 
child, the veteran frequently cleared his throat and coughed 
up sputum.  The veteran's daughter, J.B., recalled that he 
had intense coughing spells in the late 1970s or early 1980s, 
and had raspy breathing in the mid to late 1980s.

The RO did not afford the veteran a VA examination for his 
emphysema on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are:  
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and an indication that the current disability may be 
associated with an in-service event.  The Board finds that 
while the veteran has been diagnosed with emphysema and COPD, 
there is no competent evidence that these conditions are 
connected to his active military service, including past 
exposure to asbestos.  In addition, the record does not show 
that the veteran has been diagnosed with asbestosis.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran and his children that his current lung disorder, to 
include emphysema, is related to in-service asbestos 
exposure.  While the Board acknowledges that it is possible 
that the veteran was exposed to asbestos on board ship in 
service, emphysema requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  The record does 
not contain any medical evidence showing that the veteran's 
current lung disorder, to include emphysema, is secondary to 
asbestos exposure or that the veteran suffers from 
asbestosis.

The only evidence of a current asbestos-related disease or a 
nexus between the veteran's current lung disorder, to include 
emphysema, and his military service, is limited to statements 
by the veteran and his children.  This is not competent 
evidence of a current asbestos-related disability or a nexus 
between the claimed disabilities and the veteran's active 
service, since laypersons are not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
such, the Board finds that the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, 
service connection is not warranted for a lung disorder, to 
include emphysema, as due to asbestos exposure.

II.	Entitlement to a Higher Initial Rating for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as in this case, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114. 

At a November 2007 VA examination for his hemorrhoids, the 
veteran reported that in the decades after service he had a 
couple of surgeries to excise hemorrhoids.  He said that he 
presently had rectal bleeding post bowel movements and that 
while it was significant at times, it did not require 
hospital stays or induce anemia.  The veteran denied 
infection, pain, or recent surgical procedures.  He 
experienced annoying anal itching at times, although he took 
no medications and it did not affect his activities of daily 
living.  On examination, there were external hemorrhoids 
without thrombosis, bleeding, fissures, or excessive 
redundant tissue.  The veteran was diagnosed with rectal 
hemorrhoids, non-thrombosed.

The veteran had another VA examination for hemorrhoids in 
March 2008 at which he said that he experiences flare-ups 
every three to four weeks that can include bleeding and that 
last for one to two days.  He described the burning and 
itching as minimal and reported that he used over the counter 
preparation H, which provided relief.  Overall, the VA 
examiner described the veteran's condition as stable with 
occasional bleeding.  The veteran was diagnosed with external 
hemorrhoids with a moderate effect on toileting.  There was a 
history of thrombosis with no recurrence.  At his personal 
hearing, the veteran testified that his symptoms from his 
service-connected hemorrhoids were about the same as they 
were during the March 2008 VA examination.

The Board has carefully reviewed the evidentiary record, and 
finds that the preponderance of the evidence is against the 
veteran's service-connected hemorrhoids presenting more than 
mild or moderate symptoms.  The medical evidence does not 
show that he has large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences, or persistent bleeding with secondary anemia or 
fissures.  Thus, the criteria for a compensable rating for 
hemorrhoids are not met under Diagnostic Code 7336.  See 
38 U.S.C.A. § 4.114.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable evaluation 
for the veteran's service-connected hemorrhoids.

The Board has reviewed the entire record and finds that the 
noncompensable rating assigned by virtue of this decision for 
hemorrhoids reflects the most disabling this disease has been 
since service connection was granted for the disorder 
effective from August 13, 2007, which is the beginning of the 
claim and appeal period.  Thus, the Board concludes that a 
staged rating for this disorder is not warranted.  See 
Fenderson, supra.

The Board has also considered whether the veteran's 
hemorrhoid disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a lung disorder, to include emphysema, 
as due to asbestos exposure is denied.

A higher (compensable) initial rating for hemorrhoids is 
denied.


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


